Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is taken in response to Applicant’s Request for Continued Examination filed on August 18, 2021.
Claim(s) 1 and 11 was/were amended.
Claim(s) 3 was/were cancelled.
Claim(s) 1, 2 and 4-20 is/are pending for consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2021 has been entered.

Response to Remarks and Amendments
Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below. 
Regarding rejection of currently amended claim 1 under 35 U.S.C. 103 as being unpatentable over Jogand (US 2006/0242066) in view of Borchers (US 2010/026773), the applicant argues that the combination Jogand/Borchers fails to teach “the set of partitions includes read/write partitions allowing individual read/write file operations on the partitions by the self-service machine being exclusively assigned to the partitions hereby avoiding a data exchange between different the self-service machines”. In particular the applicant states that “it is clear, especially when read as a whole, that Jogand actually teaches away from this [the limitation above], as it is explicitly teaching the sharing or credentials and/or sharing or access”. The examiner respectfully disagrees.
Jogand explicitly discloses that an aspect of the invention is based on the recognition that a mechanism or structure may be provided to divide a memory into partitions and so that at least some data in the partitions can be encrypted with a key, so that in addition to authentication that is required for accessing some of the partitions, access to one or more keys may be required to decrypt the encrypted data in such partitions [abstract]. Therefore, it is clear, especially when read as a whole, that Jogand is actually directed to exclusive access of data using partitions with permission rights to those partitions in addition to data encryption. I.e. exclusive access to data and not sharing as indicated by the applicant.
The particular limitation recites “the set of partitions includes read/write partitions allowing individual read/write file operations on the partitions by the self-service machine being exclusively assigned to the partitions hereby avoiding a data exchange between different the self-service machines”.
Jogand explicitly discloses that once an entity is logged into an ACR of the SSA system, its permissions-its rights to use SSA commands are defined in the Permissions Control Record (PCR) which  is associated with the ACR. In FIG. 5, ACR#1 grants read only permission to data associated with "key 3", and ACR#2 grants permission to read and write data associated with "key 5" according to the PCR shown [¶0081]. Jogand further discloses that there are three types of permission categories: Creation permissions for partition and keys, Access permissions to partitions and keys and management permissions for Entity-ACR Attributes [¶0092]. Wherein for each partition the access type may be restricted to write-only or read-only or may specify full write/read access rights [¶0093]. Furthermore, Jogand discloses that the ACR#1 in FIG. 5 has access to partition #2 and not partition #1 [¶0093]; and upon closer inspection of FIG. 5, it is clear that ACR#2 has access to partition #1 (Partition ID: P#1 on FIG. 5) and not to partition #2. 
Therefore, Jogan explicitly shows the set of partitions includes read/write partitions allowing individual read/write file operations on the partitions [for each partition the access type may be restricted to write-only or read-only or may specify full write/read access rights; ¶0093] by the self-service machine being exclusively assigned to the partitions hereby avoiding a data exchange between different the self-service machines [the ACR#1 in FIG. 5 has access to partition #2 and not partition #1 ACR#2 has access to partition #1 (Partition ID: P#1 on FIG. 5) and not to partition #2]; as claimed.

Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 recites “machines.” This is a typo, appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogand (US 2006/0242066) in view of Borchers (US 2010/026773).
Regarding claim 1, Jogand teaches a peripheral digital storage device [memory system 10 on FIG. 1 and ¶0037], having an interface allowing a connection to a self-service machine [Host I/F 26 on FIG. 1 and ¶0037], for performing maintenance operation to the self-service machine, comprising:
a storage device providing a storage area composed of a plurality of memory chips [in this case the storage device uses NAND flash chip divided to partitions, although other mobile storage devices may also be used and are within the scope of this invention; ¶0053], wherein the storage area is divided into set of partitions [the storage device  which are interpretable by a self-service machine as independent storage areas for file operation when connected to the self-service machine [ACR#l in FIG. 5 has access to partition #2 and not partition #1; ¶0093]; and
a control unit which is configured to control the access to the partitions by refusing or granting the self-service machine an access to the partition depending on identity information receivable from the self-service machine for providing access to individual partitions for each assigned self-service machine connectable to the interface [once an entity has successfully logged onto an ACR, the entity will be able to query on all of the ACR's partition and key access permissions and ACAM permissions; wherein when an SSA system entity initiates the login process it needs to specify the ACRID (as provided by the host when the ACR was created) that corresponds to the login method so that the SSA will set up the correct algorithms and select the correct PCR when all login requirements have been met; and wherein the authentication algorithm specifies what sort of login procedure and what kind of credentials (e.g. password/PIN, AES-key, etc.) will be used by the entity to provide proof of identity; ¶0088-91];
wherein the set of partitions includes read/write partitions allowing individual read/write file operations on the partitions [for each partition the access type may be restricted to write-only or read-only or may specify full write/read access rights; ¶0093] by the self-service machine being exclusively assigned to the partition hereby avoiding a data exchange between different the self-service machines [the ACR#1 in FIG. 5 has access to partition #2 and not partition #1 [¶0093]; and upon closer inspection of FIG. 5, it is clear that ACR#2 has access to partition #1 (Partition ID: P#1 on FIG. 5) and not to partition #2].
Jogand, however, does not explicitly teach wherein each of the partitions of the set of partitions are defined by the control unit based on memory chip level such that each of the partitions is defined by one of or group of memory chips of the plurality of chips.
Borchers, when addressing the issues of partitioning non-volatile memories, teach wherein each of the partitions of the set of partitions are defined by the control unit based on memory chip level such that each of the partitions is defined by one of or group of memory chips of the plurality of chips [the first and second partition 321 and 322 define different physical areas of storage space in the data storage device 302, such that directories and files of different categories can be stored in the different partitions, or so that one partition can be used for different purposes than the other partition. The first partition can include a first subset of the flash memory chips 318a-f, while the second partition can include a second subset of the flash memory chips 318g-l, where there are not any flash memory chips that are part of both partitions; that is, the boundary between the partitions 321 and 322 is drawn between individual flash memory chips to ensure that an individual flash memory chip does not belong to more than one partition; ¶0047].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to group the memory chips on Jogand into exclusive partitions as disclosed in Borchers. The combination would have be 
Regarding claim 2, Jogand/Borchers teach the peripheral digital storage device according to claim 1, wherein the access control is configured to hide those partitions in the set of partitions which are not assigned to the self-service machine and to show those partitions in the set of partitions which are assigned to the self-service machine [SSA Partitions are hidden (from the host operating system or OS) partitions that can be accessed only through the SSA commands; wherein the SSA system will preferably not allow the host device to access an SSA partition, other than through a session (described below) established by logging onto an ACR; and wherein similarly, preferably the SSA will not provide information regarding the existence, size and access permission of an SSA partition, unless this request is coming through an established session; ¶0064 on Jogand].
Regarding claim 4, Jogand/Borchers teach the peripheral digital storage device according to claim 1, wherein the partitions are defined by the control unit on file system level [the restrictions are associated with a range of logical addresses; ¶0055 on Jogand].
Regarding claim 5, Jogand/Borchers teach the peripheral digital storage device according to claim 4, wherein the control unit is configured to control the access to the file system level by providing files and file relevant information only when matching the identity information received from the self-service machine and rejecting the access to files when the identity is not matching [ACRs and Access Control; ¶0077-91 on Jogand].
Regarding claim 6, Jogand/Borchers teach the peripheral digital storage device according to claim 5, wherein the control unit is configured to modify a file-system table depending on the identity information of the self-service machine to allow access only to the files which are assigned to the self-service machine [the ACR is an individual login point to the SSA system; wherein the ACR holds the login credentials and the authentication method; and also residing in the record are the login permissions within the SSA system, among which are the read and write privileges; wherein this is illustrated in FIG. 5, which illustrates n ACRs in the same AGP; ¶0043 and ¶0079 on Jogand].
Regarding claim 8, Jogand/Borchers teach the peripheral digital storage device according to claim 1, wherein at least one partition additionally of the set of partitions is provided to allow read-only access to all self-service machines [for each partition the access type may be restricted to write-only or read-only or may specify full write/read access rights; thus, the ACR#l in FIG. 5 has access to partition #2 and not partition #1; ¶0093 on Jogand].
Regarding claim 9, Jogand/Borchers teach the peripheral digital storage device according to claim 8, wherein the at least one partition stores certificates and/or cryptic keys for determining the identity of the peripheral digital storage device and/or the self-service machine [an example for credential can be a .
Regarding claim 10, Jogand/Borchers teach the peripheral digital storage device according to claim 1, wherein control unit is configured to encrypt the partitions using a cryptic key being assigned to the self-service machine and/or using a cryptic key which is accessible after entering a PIN [an example for credential can be a password/PINnumber for password authentication, AES-key for AES authentication, etc. The type/format of the credentials (i.e. the PIN, the symmetric key, etc.) is predefined and derived from the authentication mode; ¶0091 on Jogand].
Regarding claim 18, Jogand/Borchers teach the peripheral digital storage device according to claim 1, wherein at least one partition is defined by a group of the plurality of memory chips [the first and second partition 321 and 322 define different physical areas of storage space in the data storage device 302, such that directories and files of different categories can be stored in the different partitions, or so that one partition can be used for different purposes than the other partition. The first partition can include a first subset of the flash memory chips 318a-f, while the second partition can include a second subset of the flash memory chips 318g-l, where there are not any flash memory chips that are part of both partitions; that is, the boundary between the partitions 321 and 322 is drawn between individual flash memory chips to ensure that an individual flash memory chip does not belong to more than one partition; ¶0047 on Broches].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogand (US 2006/0242066) in view of Borchers; and still further in view of Hubacher (US 6,507,905).
Regarding claim 7, Jogand explicitly teach all the claim limitations except for the peripheral digital storage device according to claim 4, wherein the control unit is configured to control a partition table defining physical memory areas for each partition in the set of partitions, wherein depending on the identity of the self-service machine the control unit is configured to modify the partition table to provide only information of a partition assigned to the identified self-service machine.
Jogand, on the one hand discloses that a private partition (such as P1, P2 or P3) hides the access to the files within it. By preventing the host from accessing the partition, the flash device ( e.g. flash card) delivers protection of the data files inside the partition; wherein this kind of protection, however, engulfs all of the files residing in the hidden partition by imposing restrictions on access to data stored at the logical addresses within the partition [¶0055].
On the other hand, Hubacher discloses that disks are also classified by rules governing the physical organization of data on the disk; wherein many disks mold the available space into one or more "partitions" by a "partition table" located on the disk. Hubacher further discloses that the partition table includes partition identifiers; wherein each partition identifier includes a starting address, which is the physical sector address of the first sector address of the first sector in the partition in question, and an ending 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include a partition table defining physical memory areas for each partition in the set of partitions as disclosed in Hubacher. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. using a partition table that identifies the physical addresses defining the partitions) to a known device ready for improvement to yield predictable results.
Finally the combination Jogand/Hubacher teach wherein depending on the identity of the self-service machine the control unit is configured to modify the partition table to provide only information of a partition assigned to the identified self-service machine [c1 L30-45 on Hubacher; and ¶0055 on Jogand].
To further clarify, Hubacher explicitly discloses a partition table; and Jogand discloses that only entities that partitions are hidden from entities that don’t have access to said partitions [¶0055, 61, 64 and 79]. Therefore, the combination clearly teaches the particular limitation.
Claim 11-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogand (US 2006/0242066) in view of Borchers; and still further in view of Jevans (US 20017/0016743).
Regarding claim 11,  Jogand teach a method to control access to a peripheral digital storage device [memory system 10 on FIG. 1 and ¶0037], comprising the steps: 
providing a peripheral digital storage device, having an interface allowing a connection to a self-service machine [Host I/F 26 on FIG. 1 and ¶0037], for performing maintenance operation to the self-service machine, the peripheral digital storage device including:
 a storage device providing a storage area composed of a plurality of memory chips [in this case the storage device uses NAND flash chip divided to partitions, although other mobile storage devices may also be used and are within the scope of this invention; ¶0053], wherein the storage area is divided into set of partitions [the storage device uses NAND flash chip divided to partitions (¶0053); wherein all available storage capacity of the device is preferably allocated to the user partition and the currently configured SSA partitions(¶0066)] which are interpretable by a self-service machine as independent storage areas for file operation when connected to the self-service machine [ACR#l in FIG. 5 has access to partition #2 and not partition #1; ¶0093]; and
wherein the set of partitions includes read/write partitions allowing individual read/write file operations on the partitions [for each partition the access type may be restricted to write-only or read-only or may specify full write/read access rights; ¶0093] by the self-service machine being exclusively assigned to the partition hereby avoiding a data exchange between different the self-service machines [the ACR#1 in FIG. 5 has access to partition #2 and not partition #1 [¶0093]; and upon closer inspection of FIG. 5, it is clear that ACR#2 has access to partition #1 (Partition ID: P#1 on FIG. 5) and not to partition #2];
a control unit which is configured to control the access to the partitions by refusing or granting the self-service machine an access to the partition depending on identity information receivable from the self-service machine for providing access to individual partitions for each assigned self-service machine connectable to the interface [once an entity has successfully logged onto an ACR, the entity will be able to query on all of the ACR's partition and key access permissions and ACAM permissions; wherein when an SSA system entity initiates the login process it needs to specify the ACRID (as provided by the host when the ACR was created) that corresponds to the login method so that the SSA will set up the correct algorithms and select the correct PCR when all login requirements have been met; and wherein the authentication algorithm specifies what sort of login procedure and what kind of credentials (e.g. password/PIN, AES-key, etc.) will be used by the entity to provide proof of identity; ¶0088-91].
Jogand, however, does not explicitly teach wherein each of the partitions of the set of partitions being defined by the control unit based on memory chip level such that each of the partitions is defined by one of or group of memory chips of the plurality of chips; and the steps of: plugging the peripheral digital storage device into the self-service machine; determining, by the control unit, an identity of the self-service machine; providing, by the control unit, only those partitions to the self-service machine which match the identity; and mounting, by the self-service machine, the provided partitions and performing file write or read operation on the partition.
each of the partitions of the set of partitions being defined by the control unit based on memory chip level such that each of the partitions is defined by one of or group of memory chips of the plurality of chips [the first and second partition 321 and 322 define different physical areas of storage space in the data storage device 302, such that directories and files of different categories can be stored in the different partitions, or so that one partition can be used for different purposes than the other partition. The first partition can include a first subset of the flash memory chips 318a-f, while the second partition can include a second subset of the flash memory chips 318g-l, where there are not any flash memory chips that are part of both partitions; that is, the boundary between the partitions 321 and 322 is drawn between individual flash memory chips to ensure that an individual flash memory chip does not belong to more than one partition (¶0047)].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to group the memory chips on Jogand into exclusive partitions as disclosed in Borchers. The combination would have be obvious because a person of ordinary skill in the art would know to use a known technique (i.e. grouping of memory chips onto mutually exclusive partitions) to improve similar devices in the same way (Organizing the data storage device into two or more partitions can serve a number of purposes. For example, operating system file stored on one partition can be kept separate from user files stored on another partition; ¶0048 on Borchers).
plugging the peripheral digital storage device into the self-service machine [plug the secure storage device into the digital device; ¶0021]; providing, by the control unit, only those partitions to the self-service machine which match the identity; and mounting, by the self-service machine, the provided partitions and performing file write or read operation on the partition [the digital device can then proceed to mount an unlocked data partition and access the stored data. If the user does not enter the user code or enters an incorrect user code and proceeds to plug the secure storage device into the digital device, the digital device may not be able to access the stored data; ¶0021].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use a standard hot-plug device as the one disclosed by Jevans to implement the storage of Jogand. The combination would have be obvious because a person of ordinary skill in the art would know to combine prior art elements (USB portable secure device of Jevans and data securing scheme of Jogand) according to known methods to yield predictable results.
Regarding claims 12-14 and 16 these claim(s) limitations are significantly similar to those of claim(s) 4-6 and 10; and, thus, are rejected on the similar grounds. See prior art rejection of claims 4-6 and 10 for details.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogand in view of Borchers; further in view of Jevans; and still further in view of Hubacher (US 6,507,905).
15; these claim(s) limitations are significantly similar to those of claim(s) 7; and, thus, are rejected on similar grounds. See prior art rejection of claim 7 for details.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogand in view of Borchers; further in view of Jevans; and further in view of Shraim (US 2017/0243000).
Regarding claim Jogand/Jevans explicitly teach the method according to claim 11, further comprising the steps: removing the peripheral digital storage device from the self-service machine [the user unplugs the secure storage device 100 from a USB port on the digital device which terminates the session and access to the stored data requires re-authorization; ¶0056 on Jevans]; plugging the peripheral digital storage device into a personal computer and accessing the peripheral digital storage device in the personal computer [portable memory device; ¶0020 on Jevans].
Jogand/Jevans, however, does not explicitly teach accessing the peripheral digital storage device in the personal computer, in a none standard way, avoiding the automatic installation or execution of malware; and directly transferring the data from the personal computer over the network to a server being protected against malware.
Shraim, in analogous art, teaches accessing the peripheral digital storage device in the personal computer, in a none standard way, avoiding the automatic installation or execution of malware; and directly transferring the data from the personal computer over the network to a server being protected against malware [a computer system might receive data from one or more data feeds, might obtain a binary object .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to access the portable storage drive of Jogand/Jevans in an non-standard way to protect against any malware within the storage device (i.e. using the sandboxing scheme disclosed in Shraim). The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique (i.e. sandboxing) to a known device ready for improvement to yield predictable results.
Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogand in view of Borchers; and further in view of Mesropian (US 2019/0303305).
Regarding claim 19, Jogand/Borchers explicitly teach all the claim limitations except for the peripheral digital storage device according to claim 1, wherein the device utilizes a proprietary file system that is unknown to the operating system of the self-service machine.
Mesropian, when addressing the issues of secure access to peripheral memory devices, teaches wherein the device utilizes a proprietary file system that is unknown to the operating system of the self-service machine [a hypervisor stored in a memory device of the computing device (¶0042); wherein  the term “hypervisor,” as .
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an hypervisor that’s independent (i.e. hidden) from the host OS to access the memory in a more secure fashion as disclosed in Mesropian. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.
Regarding claim 20, Jogand/Borchers/Mesropian teach the peripheral digital storage device according to claim 19, wherein utilization of the peripheral digital storage device requires a proprietary API to read and write data [application 108 may communicate with hypervisor 104 through an application programming interface (API); wherein the term “API,” as used herein, generally refers to protocols, tools, and/or subroutine definitions for a set of defined methods of communication between software components; ¶0053-55 on Mesropian].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jogand in view of Borchers; further in view of Jevans; and still further in view of Mesropian.
Regarding claim 21, Jogand/Borchers/Jevans explicitly teach all the claim limitations except for the method according to claim 11, further comprising the steps: utilizing a proprietary file system that is unknown to the operating system of the self-service machine; writing data utilizing a proprietary API; and reading data utilizing a proprietary API.
further comprising the steps: utilizing a proprietary file system that is unknown to the operating system of the self-service machine [a hypervisor stored in a memory device of the computing device (¶0042); wherein  the term “hypervisor,” as used herein, generally refers to computer software, hardware, firmware, or a combination thereof, that isolates or abstracts operating systems (¶0043); and wherein the hypervisor 104 may run independently from operating system 106 (¶0045)]; writing data utilizing a proprietary API; and reading data utilizing a proprietary API [application 108 may communicate with hypervisor 104 through an application programming interface (API); wherein the term “API,” as used herein, generally refers to protocols, tools, and/or subroutine definitions for a set of defined methods of communication between software components; ¶0053-55 on Mesropian].
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use an hypervisor that’s independent (i.e. hidden) from the host OS to access the memory in a more secure fashion as disclosed in Mesropian. The combination would have be obvious because a person of ordinary skill in the art would know to apply a known technique to a known device ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMON A MERCADO whose telephone number is (571)270-5744.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Yi, can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).	
/Ramon A. Mercado/Primary Examiner, Art Unit 2132